                                                                                                 FILED
                                                                                        2019 Jun-12 AM 10:11
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


    JOSHUA H. BOYD                            )
                                              )
         Plaintiff,                           )
                                              )
    v.                                        )         2:17-cv-01588-LSC
                                              )
    MEDTRONIC, PLC,                           )
                                              )
         Defendant.                           )

                              Memorandum of Opinion

         Before the Court is Defendant, Medtronic, PLC (“Medtronic’s”), motion

for summary judgment. (Doc. 46.) For the reasons stated below, Medtronic’s

motion for summary judgment (doc. 46) is due to be denied.

    I.        BACKGROUND 1

         A.     CEO Ishrak’s Initiative and Complaints about Gaulding




1      The facts set out in this opinion are gleaned from the parties’ submissions of facts
claimed to be undisputed, their respective responses to those submissions, and the
Court’s own examination of the evidentiary record. These are the “facts” for summary
judgment purposes only. They may not be the actual facts. See Cox v. Adm'r U.S. Steel
& Carnegie Pension Fund, 17 F.3d 1386, 1400 (11th Cir. 1994). The Court is not required
to identify unreferenced evidence supporting a party’s position. As such, review is limited
to exhibits and specific portions of the exhibits specifically cited by the parties. See
Chavez v. Sec’y, Fla. Dept. of Corr., 647 F.3d 1057, 1061 (11th Cir. 2011) (“[D]istrict court
judges are not required to ferret out delectable facts buried in a massive record . . . .”)
(internal quotations omitted).
      Plaintiff, Joshua H. Boyd (“Boyd”), a man, brings this action against

Medtronic, PLC (“Medtronic”), alleging claims for sex discrimination and

retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e, et seq. (“Title VII”). On November 24, 2014, Medtronic’s CEO Omar

Ishrak (“Ishrak”) spoke to Medtronic’s women’s resource group “Aspire”

where he announced that Medtronic’s goal was to achieve fifty-percent

female representation in management. Around six months later, Medtronic

reorganized and created twelve new regional vice president positions.

Medtronic filled five of the twelve positions with women. Two of the new

regional vice presidents were Michelle Gaulding (“Gaulding”) and Kelley

Nicholas (“Nicholas”). Ishrak further reiterated his goal of having more

female representation in management during a September 30, 2016 Aspire

presentation.

      Boyd contends that in September 2015, soon after she had been

named a regional vice president, Gaulding falsified an email chain between

herself and another Medtronic employee, Jeff Dortch (“Dortch”), to make it

appear as though she had sent an email on August 11, 2015 rather than

September 10, 2015. Dortch filed multiple complaints about this incident with

Medtronic. On January 31, 2017, Medtronic disciplined Gaulding for the

email falsification by issuing her a final written warning.



                                   Page 2 of 29
     After Medtronic’s April 2015 reorganization, Chuck Grose (“Grose”)

assumed the position of navigation manager and reported directly to

Gaulding. A Medtronic sales representative, Angela Holley (“Holley”),

testified that at an Aspire meeting on September 8, 2015, Gaulding

approached her to inquire into her interest in the position of Regional

Navigation Manager South Central. At the time, this was the position

occupied by Grose.

     In November 2015, Mark Eller (“Eller”), a member of Medtronic’s

Human Resources Department, sent multiple emails to Christian LaBarbera

(“LaBarbera”), a high-ranking member of the Human Resources Department,

expressing concerns regarding Gaulding. This included describing an

incident where Gaulding told Kristy Roberts, Medtronic’s Regional Sales

Director for the South-Eastern Gastro Urology Division, that she should have

hired an African American female interviewee instead of a more qualified

white male interviewee. On November 23, 2015, Grose called Medtronic’s

“Voice Your Concern Line” and complained that he felt as though Gaulding

was discriminating against him due to his gender. In response to these

concerns, LaBarbera ordered that a Speed of Trust Workshop be conducted

for Gaulding and her team.




                                Page 3 of 29
    B.     Boyd’s Employment

         Boyd began his employment with Medtronic in January 2013. 2 After

Medtronic’s reorganization, Boyd was assigned to work as a navigation

manager in Medtronic’s Midwest Region. In this position, his job was to sell

Medtronic surgical equipment. Boyd’s supervisor was Nicholas, the

Midwest’s regional vice president. On April 5, 2016, Nicholas placed Boyd

on a performance improvement plan, which Boyd challenged. Ultimately,

Medtronic removed the performance improvement plan. In June 2016, Boyd

met with LaBarbera and expressed frustration with how he had been treated

by Nicholas.

         Later that summer, Gaulding became Boyd’s supervisor, and he

became the Navigation Manager for the South-Central Region. However,

Boyd was not officially transferred to the South-Central Region in Medtronic’s

internal system until October 1, 2016. On July 18, 2016, Boyd informed Eller

that he would be filing an EEOC complaint the next day. Eller forwarded this

email to LaBarbera who told another Medtronic employee that Boyd should

remain an employee during the complaint process. On August 8, 2016, Boyd




2      Medtronic argues that Medtronic USA, Inc. employed Boyd and not Medtronic,
PLC. This argument is discussed in section III. A., infra. For ease of reference, the Court
refers to Boyd’s employer as Medtronic throughout the background section of this
Opinion.


                                       Page 4 of 29
filed a charge of discrimination with the EEOC, alleging that he had been

subjected to gender discrimination and retaliation by Nicholas.

      During this same time period, Medtronic was in negotiations with

Memorial Hospital (“Memorial”) to purchase a piece of surgical equipment

known as an “O-arm.” However, Boyd was not involved in these negotiations.

On September 6, 2016, Gaulding’s superiors informed her that Memorial had

expressed frustration about how the negotiations had been progressing. On

September 9, 2016, Gaulding contacted Sherry Fusco (“Fusco”) at Memorial

regarding the negotiations over the purchase of the O-arm. Gaulding also

discussed the Memorial account with Dortch. Dortch told Gaulding that Boyd

should not be inserted into the Memorial discussions at that time and

mentioned that Boyd had some negative history with the account. Following

her conversation with Dortch, Gaulding emailed Boyd and instructed him to

“hold off on proactively contacting the customer(s) until I’ve given you the all

clear.” (See Doc. 47-1 at 34.)

      On September 14, 2016, Gaulding and Boyd discussed the Memorial

account during a telephone call. Following this call, Gaulding emailed Eller

and LaBarbera to inform them that Boyd had complained that she was

discriminating against him due to his gender. On September 20, 2016,

Dortch emailed Eller and Lisa Jones (“Jones”), another member of



                                  Page 5 of 29
Medtronic’s Human Resources Department, about concerns he had with

Gaulding’s handling of the Memorial account.

     Medtronic then completed the sale of an O-arm to Memorial. On

September 27, 2019, Gaulding emailed Dortch and Christopher Farr to

discuss the best delivery date for Memorial’s new O-arm. Gaulding copied

Boyd, among others, on the email. Dortch testified that during a phone call

with Gaulding she gave him full authority to go in and quarterback the

Memorial deal. According to Dortch, Fusco wanted “as many Medtronic

people as possible to get [the O-arm] ready to go.” (See Doc. 57-15 at 4.)

On September 29, 2016, when the purchased O-arm was being installed,

Boyd went to Memorial after Dortch asked him to be there. Dortch testified

that due to his previous phone call with Gaulding he felt that he was “fully

authorized to engage the customer with . . . whoever I felt was necessary to

engage the customer.” (See Doc. 59-1 at 28.) Boyd did not inform Gaulding

that he would be going to Memorial. While at Memorial, Boyd spoke with

Fusco about options available to Memorial for the purchase of a second O-

arm. Boyd contends that he only discussed the purchase of this second O-

arm because one of Memorial’s other O-arms had failed and Fusco asked

him what her options were.




                                Page 6 of 29
      The next day, on September 30, 2016, Fusco informed Gaulding about

her conversation with Boyd. Gaulding testified that she believed Boyd’s

actions contradicted her instruction that he not contact Memorial. Gaulding

then called Boyd and told him that by going to Memorial he had disobeyed

her previous instructions. Gaulding also contacted several Medtronic officials

and asked for guidance on how to respond to what she alleged was Boyd’s

failure to follow her instructions. Approximately twenty minutes later,

LaBarbera responded to Gaulding’s email and asked two other Medtronic

officials copied on the email to “[p]lease liase with [Gaulding] on terminating

[Boyd] for cause with immediate effect.” (See Doc. 47-3 at 52.)

      Nancy Beck (“Beck”) and Lisa Jones (“Jones”), members of

Medtronic’s Human Resources Department, then conducted an investigation

into Boyd’s interactions with Memorial. Gaulding did not participate in this

investigation into Boyd’s employment. On October 10, 2016, Medtronic

informed Boyd that his employment had been terminated. The parties

dispute whether Boyd’s employment was terminated on September 30, 2016

when LaBarbera responded to Gaulding’s email or if it was terminated on

October 10, 2016 after Medtronic had conducted the investigation into

Boyd’s interactions with Memorial. However, the parties agree that

LaBarbera was a final decision-maker with respect to Boyd’s termination.



                                  Page 7 of 29
Holley testified that just weeks after Boyd’s termination Gaulding again

approached her to inquire about her interest in the Navigation Manager

position.

    II.     STANDARD

          Summary judgment is appropriate “if the movant shows that there is

no genuine dispute as to any material fact 3 and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine if

“the record taken as a whole could lead a rational trier of fact to find for the

nonmoving party.” Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256,

1260 (11th Cir. 2004). A genuine dispute as to a material fact exists “if the

nonmoving party has produced evidence such that a reasonable factfinder

could return a verdict in its favor.” Greenberg v. BellSouth Telecomms., Inc.,

498 F.3d 1258, 1263 (11th Cir. 2007) (quoting Waddell v. Valley Forge

Dental Assocs., 276 F.3d 1275, 1279 (11th Cir. 2001)). The trial judge should

not weigh the evidence, but determine whether there are any genuine issues

of fact that should be resolved at trial. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986).




3     A material fact is one that “might affect the outcome of the case.” Urquilla-Diaz v.
Kaplan Univ., 780 F.3d 1039, 1049 (11th Cir. 2015).


                                       Page 8 of 29
     In considering a motion for summary judgment, trial courts must give

deference to the non-moving party by “view[ing] the materials presented and

all factual inferences in the light most favorable to the nonmoving party.”

Animal Legal Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1213–14 (11th

Cir. 2015) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)).

However, “unsubstantiated assertions alone are not enough to withstand a

motion for summary judgment.” Rollins v. TechSouth, Inc., 833 F.2d 1525,

1529 (11th Cir. 1987). Conclusory allegations and “mere scintilla of evidence

in support of the nonmoving party will not suffice to overcome a motion for

summary judgment.” Melton v. Abston, 841 F.3d 1207, 1219 (11th Cir. 2016)

(per curiam) (quoting Young v. City of Palm Bay, Fla., 358 F.3d 859, 860

(11th Cir. 2004)). In making a motion for summary judgment, “the moving

party has the burden of either negating an essential element of the

nonmoving party’s case or showing that there is no evidence to prove a fact

necessary to the nonmoving party’s case.” McGee v. Sentinel Offender

Servs., LLC, 719 F.3d 1236, 1242 (11th Cir. 2013). Although the trial courts

must use caution when granting motions for summary judgment, “[s]ummary

judgment procedure is properly regarded not as a disfavored procedural

shortcut, but rather as an integral part of the Federal Rules as a whole.”

Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).



                                 Page 9 of 29
III.        DISCUSSION

       Title VII makes it unlawful for an employer to discriminate against an

employee on the basis of sex. See 42 U.S.C § 2000e-2. Title VII also

prohibits employers from retaliating against employees who engage in

statutorily protected activity. See 42 U.S.C. § 2000e-3(a). Boyd alleges that

Medtronic violated both of these provisions when it terminated his

employment.

       A.     Boyd’s Employer

       A plaintiff may only maintain Title VII discrimination and retaliation

claims against his employer. See 42 U.S.C. §§ 2000e, 2000e-2, 2000e-3.

“Consistent with the remedial purposes of Title VII, the federal courts have

interpreted the term ‘employer’ liberally.” See Peppers v. Cobb Cty., Ga., 835

F.3d 1289, 1297 (11th Cir. 2016). The relevant question is: “who (or which

entity) is in control of the fundamental aspects of the employment

relationship that gave rise to the claim.” See id. (quoting Lyes v. City of

Rivera Beach, 166 F.3d 1332, 1345 (11th Cir. 1999) (en banc)). The

following factors should be considered: “(1) how much control the alleged

employer exerted on the employee, and (2) whether the alleged employer

had the power to hire, fire, or modify the terms and conditions of the

employee’s employment.” Id. Moreover, the Eleventh Circuit recognizes



                                 Page 10 of 29
three circumstances in which an employee may assert a Title VII claim

against an entity that is not his “recognized employer”: (1) the “single

employer” theory, where two nominally separate entities are “highly

integrated with respect to ownership and operations,” (2) the “joint employer”

theory “where two entities contract with each other for the performance of

some task, and one company retains sufficient control over the terms and

conditions of employment of the other company’s employees,” and (3) the

“agency” test “where an employer delegates sufficient control of some

traditional rights over employees to a third party.” Lyes, 166 F.3d at 1341.

      According to Medtronic, Boyd was employed by Medtronic USA, Inc.

and not Medtronic, PLC and thus Medtronic, PLC cannot be held liable under

Title VII. In support of this assertion, Medtronic cites to a declaration

submitted by Beck, which states that both she and Boyd were employed by

Medtronic USA, Inc. (See Doc. 47-8 at 1.) However, as Boyd points out, Beck

previously testified that she did not know whether Medtronic, PLC or

Medtronic USA, Inc. employed her. (See Doc. 47-4 at 5.) Moreover, two other

employees deposed in this case have testified that the company they worked

for was Medtronic, PLC. (See Doc. 47-5 at 4; Doc. 47-7 at 46.)

      This conflicting evidence creates a question of material fact as to

whether Medtronic, PLC could be considered Boyd’s former employer for the



                                 Page 11 of 29
purposes of Title VII. Medtronic has not presented the Court with any legal

argument as to why Medtronic, PLC may not be considered Boyd’s former

employer, but instead, has merely provided the Court with Beck’s blanket

statement that Medtronic USA, Inc. was Boyd’s employer. Based on the

record, including evidence that other employees with information relevant to

this case identified Medtronic, PLC as their employer, the Court cannot

conclusively determine that Medtronic, PLC’s relationship with Boyd fell

outside of the employer-employee relationship contemplated by Title VII.

Therefore, Medtronic is not entitled to summary judgment on the basis that

another entity was Boyd’s employer. 4




4      The Court notes that both parties appear to be proceeding under the assumption
that Boyd has amended his complaint to add Medtronic USA, Inc. as a defendant to this
action. This assumption is mistaken. On February 02, 2018, Boyd filed an amended
complaint, which attempted to add Medtronic USA, Inc. as a defendant. (Doc. 16.)
Because the amended complaint was filed past the deadline specified in Federal Rule of
Civil Procedure 15 for amendments as a matter of course, the Court construed the
amended complaint as a motion for leave to file an amended complaint. (See Doc. 17.)
As Boyd did not indicate whether Medtronic consented to the motion, the Court denied
Boyd’s motion without prejudice to file a renewed motion that complied with Rule 15 and
this Court’s Uniform Initial Order. (Id.) The Court’s review of the docket reveals that Boyd
never filed a renewed motion for leave to file an amended complaint. In fact, after denying
Boyd’s motion to amend, the Court entered a Memorandum of Opinion and Order denying
Medtronic’s motion to dismiss Boyd’s original complaint. (Doc. 23.) Thus, the operative
complaint is Boyd’s original complaint, which did not list Medtronic USA, Inc. as a
defendant. Accordingly, the Clerk of the Court will be directed to terminate Medtronic
USA, Inc. as a defendant listed on the docket sheet.


                                       Page 12 of 29
      B.    Sex Discrimination

      Medtronic argues and Boyd implicitly concedes that Boyd cannot

establish his sex discrimination claim under the McDonnell Douglas burden-

shifting framework, which is typically used to evaluate Title VII discrimination

claims based on circumstantial evidence. However, Boyd contends that his

sex discrimination claim survives summary judgment under the “mixed

motive” framework.

      To succeed under a mixed-motive theory of liability, a plaintiff must

show “that illegal bias, such as bias based on sex or gender, ‘was a

motivating factor for’ an adverse employment action, ‘even though other

factors also motivated’ the action.” Quigg v. Thomas Cty. Sch. Dist., 814 F.3d

1227, 1235 (11th Cir. 2016) (quoting 42 U.S.C. § 2000e-2(m)). This can be

done by presenting either direct or circumstantial evidence of discrimination.

See id. (citing Desert Palace, Inc. v. Costa, 539 U.S. 90, 99–102 (2003)). But

it is inappropriate to use the McDonnell Douglas burden-shifting framework

to evaluate a mixed-motive claim at summary judgment. Id. at 1238. Instead,

“[t]o avoid summary judgment, a plaintiff raising a mixed-motive claim must

offer ‘evidence sufficient to convince a jury that: (1) the [employer] took an

adverse employment action against [him]; and (2) a protected characteristic

was a motivating factor for the [employer]’s adverse employment action.’”



                                  Page 13 of 29
Bowen v. Manheim Remarketing, Inc., 882 F.3d 1358, 1364 (11th Cir. 2018)

(quoting Quigg, 814 at 1239). “In other words, the court must determine

whether the ‘plaintiff has presented sufficient evidence for a reasonable jury

to conclude, by a preponderance of the evidence, that [his protected

characteristic] was a motivating factor for [an] adverse employment

decision.” Quigg, 814 at 1239 (quoting White v. Baxter Healthcare Corp., 533

F.3d 381, 401 (6th Cir. 2008)).

      It is undisputed that Boyd’s termination constituted an adverse

employment action. Boyd states that he can meet the second element of his

mixed-motive claim using the “cat’s paw” and “circumstantial mosaic”

theories of liability.

          1.     Cat’s Paw Theory

      The cat’s paw theory imposes liability on an employer when a decision-

maker who takes an adverse employment action is influenced by the

discriminatory animus of a non-decision-maker. See Stimpson v. City of

Tuscaloosa, 186 F.3d 1328, 1332 (11th Cir. 1999). Under this theory of

liability, even when the relevant decision-maker does not have a

discriminatory animus, the employer can still face liability for “rubber

stamp[ing]” its employee’s discriminatory recommendation. See id. Boyd

asserts that although Gaulding was not the final decision-maker, she



                                  Page 14 of 29
influenced the decision by LaBarbera, who was the final decision-maker, to

terminate his employment.

       As evidence that Gaulding possessed discriminatory animus, Boyd

points to: (1) Gaulding’s statement about the white male interviewee; (2)

complaints by several male subordinates about Gaulding; and (3) Gaulding’s

attempts to replace a male subordinate with a female employee. Medtronic

argues that this evidence is insufficient to demonstrate that Gaulding

possessed discriminatory animus because much of this evidence is

inadmissible. Specifically, Medtronic contends that Gaulding’s statement

about the white male interviewee 5 and Grose’s Voice Your Concern Line call

constitute inadmissible hearsay. While a party may not use inadmissible

hearsay to defeat summary judgment, courts can consider statements that

may be reduced to an admissible form at trial. See Pritchard v. S. Co. Servs.,

92 F.3d 1130, 1135 (11th Cir. 1996).




5        Medtronic additionally argues that this statement should be struck for the separate
reason that Boyd did not disclose Roberts, the individual who allegedly heard Gaulding
make the statement about the white male interviewee, as a potential fact witness in his
Rule 26 disclosures. The Court disagrees. Under Rule 37(c)(1), “[i]f a party fails to provide
information or identify a witness as required by Rule 26(a) or (e), the party is not allowed
to use that information or witness to supply evidence on a motion, at a hearing, or at a
trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).
Here, evidence that Roberts may have information relevant to this case came from
discovery produced by Medtronic. Thus, the Court holds that Boyd’s failure to disclose
Roberts as a potential witness was both substantially justified and harmless.


                                        Page 15 of 29
      Upon review, the statements that Medtronic objects to can be reduced

to an admissible form. Thus, the Court will consider these statements when

ruling on this motion for summary judgment. Viewing this evidence in the

light most favorable to Boyd, the Court concludes that there is sufficient

circumstantial evidence to find that Gaulding possessed discriminatory

animus against men. Grose accused Gaulding of engaging in gender

discrimination during his call with Medtronic’s “Voice Your Concern Line.”

Specifically, Grose reported that Gaulding told him that she “came to break

up the boy’s club” and began to advertise his job. (See Doc. 57-8 at 2.) There

is also evidence that Gaulding approached Angela Holley, a female

Medtronic sales representative, about her interest in the Regional Navigation

Manager South Central position when that position was already occupied by

Grose. It is at least arguable that this evidence suggests that Gaulding was

looking to replace male employees with female employees. 6

      Moreover, Roberts reported to Eller that Gaulding disagreed with

Roberts’s philosophy that Medtronic should hire the most qualified candidate

to fill positions. Instead, Gaulding allegedly told Roberts that she should have




6      Boyd also points to evidence of Dortch’s complaints about Gaulding as supporting
his contention that she possessed discriminatory gender animus. However, as Medtronic
notes, there is no evidence that these complaints were related to any allegations of
gender discrimination.


                                     Page 16 of 29
hired an African American female over a more qualified white male

candidate. This evidence is sufficient to raise a genuine issue of material fact

on the issue of whether Gaulding possessed discriminatory gender animus.

      Thus, the question becomes to what extent Gaulding influenced

LaBarbera’s decision to fire Boyd and whether her animus was a motivating

factor for his termination. There is conflicting evidence as to when LaBarbera

made the decision to terminate Boyd’s employment. Although Beck and

Jones did conduct an investigation into Boyd’s interactions with Memorial,

this only occurred after LaBarbera sent the email stating that Boyd was to be

terminated “for cause with immediate effect.” (See Doc. 47-3 at 52.) Viewing

this evidence in the light most favorable to Boyd, the decision to terminate

him was made sometime prior to LaBarbera sending this email.

      This also creates a question of fact as to what information LaBarbera

relied upon when he decided that Boyd should be terminated. Under the

version of the facts most favorable to Boyd, the only information LaBarbera

relied upon was the email from Gaulding detailing what she considered to be

Boyd’s failure to follow her instructions and asking the Human Resources

Department to address Boyd’s behavior. This is evidenced by the fact that

LaBarbera instructed Medtronic officials to immediately terminate Boyd

approximately twenty minutes after Gaulding sent him and the other Human



                                  Page 17 of 29
Resources officials the email. Because the Court concludes that there is a

question of fact as to whether Medtronic’s subsequent investigation into

Boyd’s conduct affected LaBarbera’s decision to fire Boyd, it has no need to

speculate as to whether this investigation would have otherwise immunized

Medtronic from liability under the cat’s paw theory.

         2.    Convincing Mosaic Theory

      Boyd argues that under the “convincing mosaic” framework there is a

triable issue of fact as to whether Gaulding’s alleged animus toward men

was a motivating factor in his termination. According to the Eleventh Circuit,

“the plaintiff will always survive summary judgment if he presents

circumstantial evidence that creates a triable issue concerning the

employer’s discriminatory intent.” Smith v. Lockheed-Martin Corp., 644 F.3d

1321, 1328 (11th Cir. 2011) (citing Holifield v. Reno, 115 F.3d 1555, 1562

(11th Cir. 1997)). “A triable issue of fact exists if the record, viewed in a light

most favorable to the plaintiff, presents ‘a convincing mosaic of

circumstantial evidence that would allow a jury to infer intentional

discrimination by the decisionmaker.’” Id. (footnote omitted) (quoting

Silverman v. Bd. of Educ., 637 F.3d 729, 734 (7th Cir. 2011)).

      Boyd cites several pieces of circumstantial evidence from which he

contends a jury could infer intentional discrimination by Gaulding. The Court



                                   Page 18 of 29
has already determined that much of this evidence, such as Gaulding’s

statement about the male interviewee and the specific statements made by

Grose during the “Voice Your Concern Line” call, arguably suggest that

Gaulding possessed discriminatory animus. See Section III. B. 1., supra.

Other evidence cited includes Ishrak’s goal of reaching fifty-percent female

representation in management and Holley’s testimony that Gaulding

approached her about her interest in the Navigation Manager position soon

after Medtronic terminated Boyd’s employment. (See Doc. 55 at 32–33.)

     The Court finds that this evidence is sufficient to create a jury question

on the issue of whether Boyd’s gender was a motivating factor in his

termination. The record reflects that Gaulding sought after a female applicant

for the Navigation Manager position, even though that position was already

filled by a man. Gaulding again approached Holley about her interest in the

Navigation Manager position just weeks after Boyd’s termination. Due to the

fact that Gaulding expressed a desire for Medtronic to hire female candidates

over male candidates, a jury could infer that Gaulding approached Holley

because she wanted a woman in the role of Navigation Manager and that

this partly motivated her to report Boyd’s conduct to Human Resources.

Evidence of Ishrak’s goal of reaching fifty-percent female representation in

management is also probative because a reasonable jury could find that it



                                 Page 19 of 29
reflected a Medtronic policy to consider gender when making employment

decisions. Cf. Rowell v. BellSouth Corp., 433 F.3d 794, 802 (11th Cir. 2005)

(holding that statement by non-decision-maker did not suggest age

discrimination on the part of the employer because there was no evidence

that these statements reflected company policy). Although courts should be

cautious to find that affirmative action plans provide evidence of

discriminatory animus, see Denney v. City of Albany, 247 F.3d 1172, 1188

(11th Cir. 2001), the Eleventh Circuit has noted that injecting considerations

of a protected characteristic, such as gender, into the decision-making

process may create an inference of discrimination. See Lockheed-Martin,

644 F.3d at 1346.

     Here, a reasonable jury could infer a connection between Boyd’s

termination and Ishrak’s goal of reaching fifty-percent female representation

in management. Ishrak announced this initiative in 2014 and reiterated the

goal of including more women in management positions on September 30,

2016, the same day Gaulding informed LaBarbera about Boyd’s contacts

with Medtronic. Evidence that Ishrak was actively pushing for more women

in management positions during the time relevant to Boyd’s termination,

coupled with the evidence that Gaulding (1) sought out a female employee

to gauge her interest in the Navigation Manager position and (2) expressed



                                 Page 20 of 29
a preference for female job candidates over male candidates regardless of

qualifications, suggests that one motive Gaulding may have had in reporting

Boyd to Human Resources was that she hoped she could replace him with

a woman. Therefore, summary judgment is due to be denied on Boyd’s

mixed-motive sex discrimination claim.

      C.    Retaliation

      Title VII retaliation claims based on circumstantial evidence, such as

this one, are examined under the McDonnell Douglas burden-shifting

framework. See Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1310 (11th

Cir. 2016). Under this framework, the plaintiff initially bears the burden of

establishing his prima facie case. See id. “To establish a prima facie case of

retaliation, plaintiffs must prove that: (1) they engaged in statutorily protected

conduct; (2) they suffered an adverse employment action; and (3) the

adverse action was causally related to the protected expression.” Trask v.

Sec’y, Dep’t of Veterans Affairs, 822 F.3d 1179, 1193–94 (11th Cir. 2016)

(emphasis added) (citing Butler v. Ala. Dep’t of Transp., 536 F.3d 1209,

1212–13 (11th Cir. 2008)).

      Once a plaintiff establishes a prima facie case, McDonnell Douglas

requires the defendant to meet its “burden of producing a legitimate, non-

discriminatory reason for the challenged employment action.” Denney, 247



                                  Page 21 of 29
F.3d at 1183. Finally, “[i]f such a reason is produced, [the] plaintiff then has

the ultimate burden of proving the reason to be a pretext for unlawful

discrimination.” Id.

      Boyd points to his EEOC charge and September 14, 2016 complaint

that Gaulding discriminated against him as statutorily protected activities.

Medtronic does not dispute that these are protected activities but argues that

Boyd cannot meet his initial burden under McDonnell Douglas because he

has failed to show a causal connection between these activities and his

termination. To establish that a causal connection exists between his

statutorily protected activity and an alleged adverse employment action, a

plaintiff must prove that but-for his employer’s desire to retaliate he would

not have suffered the adverse employment action. Booth v. Pasco Cty., 757

F.3d 1198, 1207 (11th Cir. 2014). Boyd cites Smith v. City of Fort Pierce, 565

F. App’x 774, 778 (11th Cir. 2014), for the proposition that “[a] plaintiff

establishes a causal connection by showing that the relevant decision-maker

was ‘aware of the protected conduct, and that the protected activity and the

adverse actions were not wholly unrelated.’” However, Smith makes clear

that following the Supreme Court’s decision in University of Texas




                                  Page 22 of 29
Southwestern Medical Center v. Nassar, 570 U.S. 338 (2013), a but-for

standard of causation applies. See id. at 778–79. 7

       One way a plaintiff can establish a causal connection is if he can show

sufficient evidence that the employer knew of his statutorily protected activity

and there was a close temporal proximity between this awareness and the

adverse employment action. Higdon v. Jackson, 393 F.3d 1211, 1220 (11th

Cir. 2004); see Clark Cty. Sch. Dist. V. Breeden, 532 U.S. 268, 273 (2001)

(holding that the temporal proximity must be “very close”). A claim of

retaliation fails as a matter of law “[i]f there is a substantial delay between

the protected expression and the adverse action in the absence of other

evidence tending to show causation.” Higdon, 393 F.3d at 1220.




7       Boyd also argues that the Supreme Court’s decision in Burrage v. United States,
571 U.S. 204 (2014), stands for the proposition “that the but-for cause of a challenged
employer action need not be the sole cause of the action.” (See Doc. 55 at 38 (emphasis
in original).) In Burrage, a case involving the Controlled Substances Act, the Supreme
Court stated that if an act “was the straw that broke the camel’s back” but-for causation
is satisfied. See Burrage, 571 U.S. at 211. Although the Court in Burrage discussed that
in certain circumstances but-for causation is established “if the predicate act combines
with other factors to produce the result,” the Court went on to say that this was only true
“so long as the other factors alone would not have done so.” Id. Further, the Supreme
Court ultimately rejected the Government’s argument that “an act or omission [should be]
considered a cause-in-fact if it was a ‘substantial’ or ‘contributing’ factor in producing a
given result.” See id. at 215. Thus, the Court does not find that Burrage somehow
recognized a lessened but-for standard than that announced in Nassar. Under Nassar, to
establish but-for causation a plaintiff must show “that the unlawful retaliation would not
have occurred in the absence of the alleged wrongful action or actions of the employer.”
Nassar, 570 U.S. at 360. This is what Boyd must prove to ultimately succeed on his
retaliation claim.


                                       Page 23 of 29
     As mentioned above, a question of fact exists as to when Medtronic

terminated Boyd’s employment. Viewing the evidence in the light most

favorable to Boyd, Medtronic made the decision to terminate his employment

when LaBarbera responded to Gaulding’s email and asked the two other

Medtronic employees to “[p]lease liase with [Gaulding] on terminating [Boyd]

for cause with immediate effect.” (See Doc. 47-3 at 52.) This occurred on

September 30, 2016, which was merely sixteen days after Gaulding informed

LaBarbera that Boyd had complained that she was discriminating against

him. LaBarbara also sent this email less than two months after Boyd filed his

charge of discrimination with the EEOC and less than three months after

Boyd told him that he would be filing an EEOC charge. The Court concludes

that the close temporal proximity between these protected activities and

LaBarbera’s September 30, 2016 email is sufficient to establish causation

for the purposes of Boyd’s prima facie case. See Donnellon v. Fruehauf

Corp., 794 F.2d 598, 601 (11th Cir. 1986) (period of one month between

protected activity and adverse employment action is enough to show

causation); Robinson v. LaFarge N. Am., Inc., 240 F. App’x 824, 829 (11th

Cir. 2007) (per curiam) (period of two months is sufficiently proximate); cf

Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (per

curiam) (holding that “in the absence of other evidence tending to show



                                Page 24 of 29
causation” a three to four month delay between the statutorily protected

activity and adverse employment action is insufficient to establish

causation). 8 This is true even though Boyd went to the Memorial O-arm

installation in between the time he made these complaints and his

termination because, as explained below, a reasonable jury could disbelieve

Medtronic’s proffered explanation for Boyd’s firing.

       Because Boyd has presented sufficient evidence to make out a prima

facie case of retaliation, the burden shifts to Medtronic to produce a

legitimate reason for his termination. Here, Medtronic states that it

terminated Boyd’s employment because he undermined the direction of his

manager and disrespected her when he attended the Memorial O-arm

installation. (See Doc. 49 at 22.) Medtronic meets its burden of production

with these proffered reasons for Boyd’s termination. See Chapman v. Al

Transp., 229 F.3d 1012, 1024 (11th Cir. 2000) (en banc) (“[T]he employer’s

burden is merely one of production; it ‘need not persuade the court that it



8      Medtronic also makes the argument that Boyd cannot establish a causal
connection for the purposes of his prima facie case because “temporal proximity alone is
not enough to establish but-for causation.” (See Doc. 49 at 20.) However, the cases
Medtronic cites in support of this argument all discuss temporal proximity in the context
of the pretext stage of the McDonnell Douglas analysis. (See id. at 20–21.) Because the
Court concludes that the temporal proximity between Boyd’s protected activity and his
termination is sufficient to establish causation for the purposes of his prima facie case, it
need not address whether Boyd has produced additional evidence from which a
reasonable jury could find a causal link.


                                       Page 25 of 29
was actually motivated by the proffered reasons. It is sufficient if the

defendant’s evidence raises a genuine issue of fact as to whether it

discriminated against the plaintiff.’” (quoting Combs v. Plantation Patterns,

106 F.3d 1519, 1528 (11th Cir. 1997)).

      Thus, the burden shifts back to Boyd to show that Medtronic’s proffered

reasons are mere pretext for unlawful retaliation. A plaintiff may succeed in

demonstrating pretext either “directly by persuading the court that a

discriminatory reason more likely motivated the employer or indirectly by

showing that the employer’s proffered explanation is unworthy of credence.”

Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981); see also

Rioux v. City of Atlanta, 520 F.3d 1269, 1279 (11th Cir. 2008) (plaintiff can

demonstrate employer’s proffered reason is pretextual by revealing

“weaknesses or implausibilities in the proffered legitimate reason so as to

permit a rational jury to conclude that the explanation given was not the real

reason, or that the reason stated was insufficient to warrant the adverse

action”). In determining whether the proffered reason is pretextual, courts are

not in the “business of adjudging whether employment decisions are prudent

or fair,” but instead, are solely concerned with “whether unlawful

discriminatory animus motivates a challenged employment decision.”




                                 Page 26 of 29
Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361 (11th Cir.

1999).

      Boyd attempts to show pretext by arguing that Medtronic’s explanation

for his firing is false and unworthy of credence. (See Doc. 55 at 41–42.) In

support of this contention, Boyd points out that he did not receive progressive

discipline prior to his termination. “Standing alone, deviation from a company

policy does not demonstrate [retaliatory] animus.” Mitchell v. USBI Co., 186

F.3d 1352, 1355–56 (11th Cir. 1999). However, deviation from departmental

policy can support a showing of pretext, if there is evidence of a nexus

between that deviation and the protected activity. See id. Here, Boyd has

presented sufficient evidence to suggest a nexus between the two events.

Although various Medtronic officials stated that Medtronic did not follow a

progressive discipline policy in every case, Boyd has presented evidence

that Medtronic did apply this policy when disciplining other employees who

had not complained about gender discrimination. For example, Nicholas

placed Boyd on a performance improvement plan when he was under her

supervision and Medtronic issued Gaulding a final written warning for her

falsification of the email to Dortch. This suggests that Medtronic generally

did utilize a progressive discipline policy to address employee misconduct.




                                 Page 27 of 29
      Further, Boyd has presented evidence that, when coupled with the

deviation from the progressive discipline policy, could allow a jury to infer

that Medtronic terminated him in retaliation for his complaints of gender

discrimination. Viewing the evidence in the light most favorable to Boyd,

LaBarbera decided to terminate his employment merely twenty minutes after

Gaulding informed LaBarbera of Boyd attending the O-arm installation at

Memorial. LaBarbera did this even though he had been made aware of

concerns about Gaulding’s remarks about men, including the report from

Eller that Gaulding had stated that female candidates should be hired over

male candidates regardless of qualification.

      LaBarbera’s quick decision to fire Boyd also stands in stark contrast to

the way in which LaBarbera, and other members of Medtronic’s Human

Resources Department, disciplined Gaulding for the alleged falsification of

the emails to Dortch. In contrast to LaBarbera’s quick decision to terminate

Boyd’s employment, Gaulding did not receive any disciplinary action for

falsification of the emails until almost a year and a half after Dortch reported

Gaulding to Human Resources. This difference in treatment could cause a

reasonable jury to doubt LaBarbera’s testimony that he fired Boyd due to

insubordination. To be sure, standing-alone evidence of this disparate

treatment may not be enough to preclude summary judgment. However, this



                                  Page 28 of 29
evidence does not stand alone—it is coupled with evidence that Medtronic

did not utilize its progressive discipline policy when terminating Boyd and

that LaBarbera decided to terminate Boyd merely twenty minutes after

Gaulding reported his alleged insubordination without first conducting an

investigation into the matter. Thus, Boyd has raised sufficient evidence of

pretext to preclude summary judgment on his retaliation claim.

IV.     CONCLUSION

      For the reasons stated above, Medtronic’s motion for summary

judgment (doc. 46) is due to be denied. An order consistent with this opinion

will be entered contemporaneously herewith.


      DONE and ORDERED on June 12, 2019.



                                       _____________________________
                                               L. Scott Coogler
                                          United States District Judge
                                                                         194800




                                Page 29 of 29
